DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0035]: “from an un-actuated positon” should read –from an un-actuated position--;
[0039]: “towards a more-proximal positon” should read –towards a more-proximal position; and
[0039]: “returned in the more-proximal positon (corresponding to the retracted positon of knife 172)” should read -- returned in the more-proximal position (corresponding to the retracted position of knife 172).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality:  
Line 8: “a trigger coupled the knife” should read –a trigger coupled to a knife--.
Claim 3 is objected to because of the following informality:
Line 5: “trigger is coupled the knife” should read –trigger is coupled to the knife--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the knife" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims inherit this issue.
Regarding claim 3, it is unclear whether “a knife” in line 2 of claim 3 is the same or a different knife than “the knife” recited in line 7 of claim 1. Clarity is needed. For examination purposes, the knife in claim 3 and claim 1 will be considered the same knife.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ding et al., US 20170181789, herein referred to as “Ding”.
Regarding claim 1, Ding discloses an electrosurgical instrument (Figure 1: forceps 10), comprising: a housing (Figure 1: housing 20); a movable handle (Figure 1: movable handle 40) movable relative to the housing along an actuation path from an initial position to a grasping position to an activated position ([0063]: “Each bifurcated portion of neck 44 is pivotably coupled to the adjacent section of second housing component 22b by a fixed pivot 45 such that movable handle 40 is pivotable relative to fixed handle 50 between an initial position, wherein movable handle 40 is spaced-apart from fixed handle 50, and a compressed position, wherein movable handle 40 is positioned in close proximity to fixed handle 50.”); an in-line activation switch (Figure 1: activation button 52) disposed on the housing along the actuation path of the movable handle such that movement of the movable handle from the grasping position to the activated position activates the in-line activation switch (Figure 1: activation button and movable handle 40 and [0071]: “as movable handle 40 reaches the compressed position… projection 53 of movable handle 40 is urged into contact with activation button 52 sufficiently so as to activate activation button 52.”); a trigger (Figure 1: trigger 62) coupled to a knife (Figure 2: knife 152 and [0065]; “upon coupling of trigger assembly 60 with knife assembly 150, trigger 62 is selectively actuatable to deploy knife 152”) and movable relative to the housing from an un-actuated position to an actuated position ([0065]: “pivoting of trigger 62 about pivot pin 65 and relative to second housing component 22b from an un-actuated position to an actuated position”); and a knife lockout (Figure 3: knife lockout member 160) operably associated with the movable handle and the trigger (Figure 3: knife lockout member 160 is associated with trigger 60 which is associated with movable handle 40) and configured to inhibit actuation of the trigger from the un-actuated position to the actuated position until the movable handle reaches the activated position ([0069]).
(Figure 1: shaft 90) extending distally from the housing (Figure 1: housing 20); and an end effector assembly (Figure 1: end effector assembly 100) extending distally from the shaft and including first and second jaw members (Figure 1: first and second jaw members 110 and 120), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position to grasp tissue therebetween ([0021]: “The end effector assembly has first and second jaw members movable relative to one another between a spaced-apart position and an approximated position.” and [0071]: “In use, forceps 10 is initially inserted into the surgical site and end effector assembly 100 is manipulated, e.g., translated and/or rotated, such that tissue to be treated and/or cut is disposed between jaw members 110, 120.”), wherein movement of the movable handle from the initial position to the grasping position moves the at least one of the first or second jaw members from the spaced-apart position to the approximated position ([0071]: “As movable handle 40 reaches the compressed position, jaw members 110, 120 impart an appropriate grasping pressure on tissue disposed therebetween, e.g., as a result of the disposition of biasing member 139 between first and second collars 136, 138, respectively.”).
Regarding claim 3, Ding discloses the electrosurgical instrument in claim 2 further comprising a knife (Figure 2: knife 152) selectively deployable from a retracted position to an extended position wherein the knife extends at least partially between the first and second jaw members to cut tissue grasped therebetween ([0072]: “Once tissue has been treated, or where it is only desired to cut tissue, trigger 62 may be pivoted from the un-actuated position to the actuated position to advance knife 152 from the retracted position to the extended position, wherein knife 152 extends between jaw members 110, 120 to cut tissue grasped therebetween.”), wherein the trigger is coupled the knife and movable relative to the housing from an un- actuated position to an actuated position to deploy the knife from the retracted position to the extended position ([0072]).
(Figure 1: activation button 52) is electrically coupled between electrically-conductive surfaces of the first and second jaw members and a source of electrosurgical energy such that activation of the in-line activation switch initiates a supply of electrosurgical energy from the source of electrosurgical energy to the electrically-conductive surfaces ([0071]: “Activation of activation button 52, as mentioned above, initiates the supply of energy from the source of energy to plates 112, 122 of jaw members 110, 120. As such, energy is conducted between plates 112, 122 and through tissue grasped therebetween to treat, e.g., seal, tissue.”).
Regarding claim 6, Ding teaches the electrosurgical instrument according to claim 1, wherein the knife lockout (Figure 3: knife lockout member 160) includes a slot (Figure 3: annular slot 157) and a post (Figure 3: finger 166), wherein the knife lockout is disposed in a locked condition inhibiting actuation of the trigger from the un-actuated position to the actuated position when the post is disposed within the slot ([0060]: “Knife lockout member 160 includes a base 162 that is fixedly engaged to body 23 of first housing component 22a and a resilient cantilever arm 164 that extends from base 162. Resilient cantilever arm 164 defines a finger 166 at the free end thereof. Resilient cantilever arm 164 is biased such that finger 166 is biased into position within annular slot 157 of mandrel 156 of knife assembly 150. As a result of finger 166 being disposed within annular slot 157 in the absence of a suitable force to overcome the bias of resilient cantilever arm 164, mandrel 156 is inhibited from being slid along shaft 90 and, thus, knife 152 is inhibited from being translated relative to shaft 90.”) and an unlocked condition permitting actuation of the trigger from the un-actuated position to the actuated position when the post is withdrawn from the slot ([0069]: “Additionally, upon insertion of mandrel 156 between flanges 67, the free ends of flanges 67 contact finger 166 of resilient cantilever arm 164 of knife lockout member 160 and urge finger 166 out of annular slot 157 of mandrel 156. With protrusions 69 at least partially disposed within annular slot 157 and with finger 166 no longer disposed within annular slot 157, trigger 62 may be pivoted relative to second housing component 22b from the un-actuated position to the actuated position to urge mandrel 156 and, thus, knife drive bar 154 distally, thereby translating knife 152 from the retracted position to the extended position to cut tissue grasped between jaw members 110, 120.”).
Regarding claim 11, Ding teaches a method of operating an electrosurgical instrument (Figure 1: forceps 10), comprising: actuating a movable handle of electrosurgical instrument from an initial position to a grasping position to grasp tissue between first and second jaw members of the electrosurgical instrument ([0071]: “As movable handle 40 reaches the compressed position, jaw members 110, 120 impart an appropriate grasping pressure on tissue disposed therebetween, e.g., as a result of the disposition of biasing member 139 between first and second collars 136, 138, respectively.”); actuating the movable handle from the grasping position to an activated position to initiate a supply energy to the first and second jaw members to treat the tissue grasped therebetween ([0071]: “Further, once the compressed position has been reached, projection 53 of movable handle 40 is urged into contact with activation button 52 sufficiently so as to activate activation button 52. Activation of activation button 52, as mentioned above, initiates the supply of energy from the source of energy to plates 112, 122 of jaw members 110, 120. As such, energy is conducted between plates 112, 122 and through tissue grasped therebetween to treat, e.g., seal, tissue.”), wherein actuation the movable handle to the activated position unlocks a trigger of the electrosurgical instrument ([0069]); actuating the trigger from an un-actuated position to an actuated position to deploy a knife between the first and second jaw members to cut the grasped and treated tissue ([0072]: “Once tissue has been treated, or where it is only desired to cut tissue, trigger 62 may be pivoted from the un-actuated position to the actuated position to advance knife 152 from the retracted position to the extended position, wherein knife 152 extends between jaw members 110, 120 to cut tissue grasped therebetween.”).
(Figure 1: trigger 62) is locked in the un-actuated position prior to the movable handle reaching the activated position ([0064] and [0069]).
Regarding claim 13, Ding discloses the method according to claim 11 and further discloses a method wherein actuating the movable handle (Figure 1: movable handle 40) from the grasping position to the activated position moves the movable handle into contact with an in-line activation switch (Figure 1: activation button and movable handle 40 and [0071]: “as movable handle 40 reaches the compressed position… projection 53 of movable handle 40 is urged into contact with activation button 52 sufficiently so as to activate activation button 52.”) to activate the in-line activation switch thereby initiating the supply of energy to the first and second jaw members ([0071]: “Activation of activation button 52, as mentioned above, initiates the supply of energy from the source of energy to plates 112, 122 of jaw members 110, 120. As such, energy is conducted between plates 112, 122 and through tissue grasped therebetween to treat, e.g., seal, tissue.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Twomey, US 20130267951, herein referred to as “Twomey”.
Regarding claim 5, Ding teaches the electrosurgical instrument according to claim 1, a further teaches a device wherein the knife lockout (Figure 3: knife lockout member 160) includes a component engaged with the trigger (Figure 3: mandrel 156 and flanges 67 and [0069]: “With respect to the operable coupling of knife assembly 150 with trigger assembly 60, the approximation of first and second housing components 22a, 22b relative to one another urges mandrel 156 of knife assembly 150 between flanges 67 of trigger 62”). Ding does not explicitly teach a device wherein the knife lockout includes a component engaged with the movable handle. 
However, Twomey discloses a device (Figure 1: forceps 10) wherein the knife lockout (Figure 2: lockout lever) includes a first component (Figure 2: drive lever 46) engaged with the movable handle (Figure 2: lever 41 and [0042]) and second component (Figure 2: joint 49) engaged with the trigger (Figure 2: trigger 62 and [0042] and [0058]-[0059]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ding with the knife component of the (Twomey [0042]).
Regarding claim 7, Ding discloses the electrosurgical according to claim 6, and discloses a slot (Figure 3: annular slot 157) within an arm (Figure 3: mandrel 156), but not explicitly disclose a device wherein the arm extends from one of the movable handle or the trigger and wherein the post extends from the other of the movable handle or the trigger.
However, Twomey teaches a device (Figure 1: forceps 10) wherein the arm (Figure 2: drive lever 46) extends from one of the movable handle or the trigger (Figure 2: drive lever 46 is connected to lever 41 which is a movable handle) and wherein the post (Figure 2: the part of lever 41 near joint 49 [lockout lever 48 connects to that part of lever 41 through joint 47]) extends from the other of the movable handle or the trigger (Figure 2: the part of lever 41 near joint 49 is connected to trigger 62 through joint 49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed in Ding with the arm that extends from the movable handle and the post that extends from the trigger taught by Twomey to prevent actuation of the trigger to deploy the knife by the knife lockout mechanism if the movable handle is in a certain position (Twomey [0042]).
Regarding claim 8, Ding teaches the instrument according to claim 1 but does not teach a device wherein the knife lockout includes an arm extending from the movable handle towards the trigger.
However, Twomey discloses a device (Figure 1: forceps 10) wherein the knife lockout (Figure 2: lockout lever 48) includes an arm extending from the movable handle (Figure 2: lockout lever 46 is connected to lever 41 through joint 47) towards the trigger (Figure 2: the part of lever 41 near joint 49 is connected to trigger 62 through joint 49).
(Twomey [0042]).
Regarding claim 9, Ding in view of Twomey discloses the instrument according to claim 8, and Ding further discloses a device wherein the arm (Figure 3: mandrel 156) defines a slot (Figure 3: annular slot 157) having an open end (Figure 4B: annular slot 157 has an open end at the bottom of the figure) and a closed end (Figure 4B: annular slot 157 has a closed end as part of mandrel 156).
Regarding claim 10, Ding in view of Twomey teaches the device according to claim 9, and Ding also teaches a device wherein the trigger includes a post (Figure 3: finger 166) and in the initial position of the movable handle, the post is received within the slot to inhibit actuation of the trigger from the un-actuated position to the actuated position ([0060]: “Knife lockout member 160 includes a base 162 that is fixedly engaged to body 23 of first housing component 22a and a resilient cantilever arm 164 that extends from base 162. Resilient cantilever arm 164 defines a finger 166 at the free end thereof. Resilient cantilever arm 164 is biased such that finger 166 is biased into position within annular slot 157 of mandrel 156 of knife assembly 150. As a result of finger 166 being disposed within annular slot 157 in the absence of a suitable force to overcome the bias of resilient cantilever arm 164, mandrel 156 is inhibited from being slid along shaft 90 and, thus, knife 152 is inhibited from being translated relative to shaft 90. Upon engagement of first and second portions 12, 14 of forceps 10 with one another, as will be detailed below, finger 166 is urged out of annular slot 157 to thereby permit selective translation of knife 152 between the retracted and extended positions”), in the grasping position of the movable handle, the post is received within the slot to inhibit actuation of the trigger from the un-actuated position to the actuated position, and in the activated position, the post is ([0069]: “Additionally, upon insertion of mandrel 156 between flanges 67, the free ends of flanges 67 contact finger 166 of resilient cantilever arm 164 of knife lockout member 160 and urge finger 166 out of annular slot 157 of mandrel 156. With protrusions 69 at least partially disposed within annular slot 157 and with finger 166 no longer disposed within annular slot 157, trigger 62 may be pivoted relative to second housing component 22b from the un-actuated position to the actuated position to urge mandrel 156 and, thus, knife drive bar 154 distally, thereby translating knife 152 from the retracted position to the extended position to cut tissue grasped between jaw members 110, 120.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Walberg et al., US 20190159824, herein referred to as “Walberg”.
Regarding claim 14, Ding teaches the method according to claim 11 but does not teach a method wherein the supply of energy to the first and second jaw members is automatically terminated once it is determined that the grasped tissue is sufficiently treated.
However, Walberg discloses a method wherein the supply of energy to the first and second jaw members is automatically terminated once it is determined that the grasped tissue is sufficiently treated (0063]: “Without pressing the energy supply button again, the high-frequency generator 10 will automatically stop the HF output after the sealing process is complete.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Ding with the ability for the supply of energy to be automatically terminated after the tissue has been sufficiently treated to prevent thermal tissue damage (Walberg [0030]).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Sakao et al., US 20100185197, herein referred to as Sakao.
Regarding claim 15, Ding teaches the method according to claim 11 but does not teach a method wherein the trigger is actuated from the un-actuated position to the actuated position subsequent to termination of the supply of energy. 
However, Sakao teaches a method wherein the trigger (Figure 1: second knob 42b) is actuated from the un-actuated position to the actuated position subsequent to termination of the supply of energy ([0179]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed in Ding with the ability for the trigger to actuated subsequent to termination of the supply of energy to affect the end effector after the energy supply is terminated (Sakao [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NORA W RHODES/               Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/               Supervisory Patent Examiner, Art Unit 3794